                 Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 1 of 7




                PEDRO AQUINO                                          19-CR-908 (PAE)

                                                                      77283-054

                                                      John M. Burke



                         One




18USC§751(a)&4082(a)   Escape                                              10/29/2019          1




                                                  7




                                                                          6/19/2020



                                                          
                                                      Paul A. Engelmayer, United States District Judge



                                                                         6/19/2020
                          Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   7
 DEFENDANT: PEDRO AQUINO
 CASE NUMBER: 19-CR-908 (PAE)

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Seven (7) months. This term is to run consecutive to any undischarged sentence in 16-CR-262-02
  (JGK).




      G The court makes the following recommendations to the Bureau of Prisons:




      ✔ The defendant is remanded to the custody of the United States Marshal.
      G

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                    Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 3 of 7


                                                                                                             3   7
                PEDRO AQUINO
                  19-CR-908 (PAE)




Three (3) years. This term is to run concurrently to the term of supervised release in 16-CR-626-02 (JGK).
   Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 4 of 7


                                                             4     7
PEDRO AQUINO
  19-CR-908 (PAE)
                    Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 5 of 7


                                                                                                           5              7
                PEDRO AQUINO
                  19-CR-908 (PAE)



1. The defendant will participate in an outpatient treatment program approved by the United States Probation Office, which
program may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the
cost of services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
release of available drug treatment evaluations and reports, including the presentence investigation report, to the
substance abuse treatment provider.

2. The defendant must submit his person, and any property, residence, vehicle, papers, computer, other electronic
communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
supervised. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants
that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a reasonable
time and in a reasonable manner.

3. The defendant shall participate in an educational, vocational, and/or employment program as directed by the Probation
Officer.

4. The defendant shall be supervised in the district of residence.
   Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 6 of 7

                                                               6   7
PEDRO AQUINO
  19-CR-908 (PAE)




100.00




                         0.00                    0.00
  Case 1:19-cr-00908-PAE Document 19 Filed 06/23/20 Page 7 of 7

                                                                  7   7
PEDRO AQUINO
  19-CR-908 (PAE)




              100.00
